Citation Nr: 0009611	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-06 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from October 1984 to 
January 1988 with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a September 1997 rating decision of 
the San Juan, Puerto Rico Regional Office (hereinafter "the 
RO") which denied service connection for a low back 
disorder.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


REMAND

The veteran asserts on appeal that she is entitled to service 
connection for a low back disorder.  In reviewing the record, 
the Board notes that the veteran's service medical records 
indicate that at the time of her July 1984 enlistment 
examination, there was a notation that her spine and other 
musculoskeletal systems were normal.  A February 1987 
radiological report noted that the veteran fell down backward 
landing on her buttocks while roller-skating.  She complained 
of local pain.  The radiological report noted that there was 
mild disc space narrowing at the L5-S1 interspace, but no 
evidence of spondylolisthesis.  The impression was 
"degenerative changes of the lower lumbar spine as 
described".  Pursuant to a February 1989 examination report 
for National Guard purposes, the veteran checked that she had 
recurrent back pain.  She also reported that she took Motrin 
at times when she had too much pain in her lower back and 
that while she was participating with psychiatric patients at 
an army medical center she fell down.  There was a notation. 
at that time, that there was no evidence of radiculopathy or 
spine deformity.  A May 1993 examination report for National 
Guard purposes included a notation that the veteran's spine 
and other musculoskeletal system were within normal limits.  

The Board observes that a May 1997 VA spine examination 
report indicated diagnoses of clinical right L4, left S1 
lumbar radiculopathy with lumbar paravertebral myositis; a 
compression fracture of L1 with degenerative joint disease by 
X-rays and a compression fracture of L1 by magnetic resonance 
imaging study of June 1997.  Additionally, the Board notes 
that in a October 1997 statement, a medical board rating 
consultant referred to the February 1987 lumbosacral spine 
series, noted above, as well as a June 1997 report of a 
magnetic resonance imaging study which showed a mild 
compression fracture involving the superior endplate of the 
L1 vertebra of undetermined duration without spinal canal 
compromise.  The physician stated that the mild 
intervertebral disc space narrowing noted in 1987 was the 
result of a pre-existing degenerative process with no causal 
relationship to the acute trauma suffered the day before.  
The physician further commented that it was practically 
impossible to correlate the findings of a compression 
fracture of L1 of undetermined age with degenerative changes 
with the remote trauma suffered in service ten years earlier.  
The physician remarked that in the absence of medical 
evidence to document complaints, treatment or a diagnosis of 
a chronic back disability shortly after the trauma in 1987, 
it must be concluded that the compression fracture of the L1 
vertebra was the result of an injury independent to the back 
trauma suffered in 1987.  

Further, the Board notes that in a January 1998 statement, 
Moraima Velez, M.D., reported that in February 1987, the 
veteran was roller skating with psychiatric patients and fell 
down backwards landing on her buttocks.  It was noted that as 
a consequence, there was mild disc space narrowing at the L5-
S1 interspace.  Dr. Velez reported that the veteran's present 
condition was lumbar radiculopathy with a lumbar 
paravertebral myositis and a compression fracture at L1 with 
degenerative joint disease.  Dr. Velez stated that such 
diagnosis was a service connected condition from the accident 
in February 1987.  A January 1998 electromyographic 
examination report indicated, as to an interpretation, that 
the results were compatible with bilateral L5-S1 
radiculopathies.  Also, in a February 1998 statement, Dr. 
Velez reported that the veteran had injured her back at work 
in January 1998 when assisting an elderly and confused 
patient.  It was noted that the veteran grabbed that patient 
and prevented him from falling down.  Dr. Velez stated that 
in her opinion the veteran injured her back while she grabbed 
the patient by putting excessive strain in her spine 
producing injury to the back muscles and lumbosacral roots.  
It was noted that any pre-existing injury could have been 
aggravated during such incident.  

Additionally, the Board observes that the veteran was last 
afforded a VA spine examination in August 1999.  At that 
time, she complained of constant low back sharp, localized 
pain which occasionally radiated to the right lower extremity 
as well as occasional weakness and numbness in the right 
lower extremity down to the foot.  The examiner reported that 
an X-ray dated in November 1998 showed a compression fracture 
deformity of the first lumbar vertebral body of an uncertain 
age and mild degenerative changes of the lumbosacral spine.  
The diagnosis was low back pain.  The examiner noted that the 
veteran's service medical records, claims folder and a 
statement from Dr. Velez were reviewed carefully.  However, 
the examiner also stated that the veteran's service medical 
records were completely silent as to trauma, treatment or 
diagnosis of a back condition.  The Board observes that the 
veteran's service medical records clearly refer to the back 
trauma in 1987.  The examiner further commented that 
according to a rating decision, there was no evidence of a 
treatment for a low back disorder from separation until 1997 
and that an electromyography in May 1997 showed negative 
results for evidence of radiculopathy and a magnetic 
resonance imaging study in June 1997 showed no evidence of 
disc herniation.  The Board observes that VA treatment 
records refer to treatment for a back disorder in 1996 and a 
February 1989 examination for National Guard purposes 
referred to complaints of back pain.  The examiner also 
remarked that he agreed with the October 1997 statement of 
the physician consultant that the veteran had an independent 
disability not related to the fall in 1987.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the contradictory medical opinions of 
record as to the etiology and date of onset of the veteran's 
diagnosed low back disorder, the evidence of a possible 
intercurrent injury in January 1998, the evidentiary 
discrepancies noted above in the opinion provided by the 
examiner pursuant to the August 1999 VA spine examination and 
in consideration of the Court's holdings in Colvin and 
Halstead, the Board concludes that an additional VA 
orthopedic examination would be helpful in resolving the 
issue raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of her claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of her lumbar spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
precisely identify the veteran's lumbar 
spine disability.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed lumbar spine disability and 
to comment on the relationship between 
any such disorder and the veteran's 
period of service.  The examiner should 
also indicate whether it is equally 
probable, or as likely as not, that a 
compression fracture at L1 was incurred 
during the veteran's period of service.  
A complete rationale for any opinion 
expressed should be provided.  The 
examiner should specifically comment on 
the January 1998 and February 1998 
statements from Dr. Velez.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




